ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-150 and DRB 04-236, concluding that LOUANN K. WONSKI of SEWAREN, who was admitted to the bar of this State in 1992, should be disciplined for unethical conduct consisting of violations of RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And LOUANN K. WONSKI having been temporarily suspended from the practice of law on January 13, 2004, for failing to provide proof of her fitness to practice law as ordered by the Court on September 8, 2003;
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined for the unethical conduct found by the Disciplinary Review Board in DRB 04-150 and DRB 04-236;
And subsequent to the issuance of the Order to Show Cause, respondent and the Office of Attorney Ethics having agreed that respondent lacks the capacity to practice law and the Court having this date ordered that LOUANN K. WONSKI be transferred to disability inactive status pursuant to Rule 1:20-12, until the further Order of the Court;
And LOUANN K. WONSKI and the Office of Attorney Ethics further having agreed that a reprimand (DRB 04-150) and a three-month suspension from practice (DRB 04-236) constitute adequate discipline for respondent’s unethical conduct;
And good cause appearing;
*3It is ORDERED that LOUANN K. WONSKI be reprimanded for her unethical conduct in DRB 04-150 and suspended for a period of three months, retroactive to January 27, 2004, for her unethical conduct in DRB 04-236; and it is further
ORDERED that LOUANN K. WONSKI remain on disability inactive status until she submits proof of her fitness to practice law and until the further Order of the Court; and it is further
ORDERED that the Order to Show Cause in this matter be discharged; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with incapacitated attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.